BURGESS, J.
On December 2, 1907, the defendant was convicted in the circuit court of the city of St. Louis of the crime of attempted larceny in the nighttime of money from one Solomon Mueller, and his punishment fixed at imprisonment for the term of two years in the penitentiary, under an information duly filed by the assistant circuit attorney charging the defendant with said offense. Defendant appeals and assigns error. The facts are substantially as follows:
On the night of October 1, 1907, between eight and nine o’clock, Solomon Mueller was standing at the southeast corner of Washington avenue and Broadway, in said city, witnessing the Veiled Prophets ’ parade. He had on his person, and owned, a gold watch, chain and charm, and thirty-five dollars in money — three ten-dollar bills and one five-dollar bill. He was surrounded by a surging and jostling crowd, and hearing a policeman warn the people against pickpockets, Mueller put his watch, chain and charm in his left pants pocket, and his pocketbook, containing his money, in his right hip pocket. Soon thereafter, he noticed the defendant, who was pressing hard against him, trying to throw open his coat, as if to get at his watch pocket. The defendant moved around and behind Mueller, and put his hands in the pockets containing said watch and money. James H. Smith, chief of detectives of the city of St. Louis, who was observing the actions of the defendant, reached and took hold of the defendant while his hands were yet in Mueller’s pockets, and prevented him from extracting anything *233therefrom. By reason of the interference of the officer, the defendant failed in his attempt to steal the property of Mueller. In his testimony, Mueller described the money which he had on his person at the time as thirty-five dollars in greenbacks, three ten-dollar bills and a five-dollar bill, United States money. Defendant offered no evidence, nor is he represented in this court.
Several grounds for a new trial are assigned in defendant’s motion therefor, but a careful examination of them shows that they are entirely without merit. The evidence establishes defendant’s guilt beyond any and all doubt; in fact, it is all one way. He had a fair and impartial trial, and there being no merit in this appeal, the judgment is affirmed.
All concur.